Order entered October 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00575-CV

      IN THE INTEREST OF B.N.L., H.T.L. AND A.K.L., CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-56250-2017

                                     ORDER

      Before the Court is appellant’s October 26, 2020 fourth motion to extend

time to file her brief.   Appellant seeks an extension of thirty-three days and

explains the extension is necessary to allow for review of a supplemental reporter’s

record that was filed October 20, 2020 and consists of 9,973 pages.

      We GRANT the extension and ORDER the brief be filed no later than

November 30, 2020.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE